

115 HR 5743 IH: To prohibit the National Science Foundation from conducting certain studies on relationships between Members of Congress with respect to the sharing of guidance and informative documents.
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5743IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Norman introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo prohibit the National Science Foundation from conducting certain studies on relationships
			 between Members of Congress with respect to the sharing of guidance and
			 informative documents.
	
 1.Prohibition on use of funds for certain studies by the National Science FoundationNo Federal funds may be used by the National Science Foundation to conduct a study on— (1)how Members of Congress set priorities within the constraints of the contemporary legislature;
 (2)the relationships between Members of Congress with respect to the sharing of guidance and informative documents; or
 (3)the impact of such guidance and informative documents, including dear colleague letters, sent between Members of Congress.
			